                            Case 20-11884-KBO              Doc 174        Filed 10/02/20        Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         In re:                                                          Chapter 11

         TONOPAH SOLAR ENERGY, LLC,1                                     Case No. 20-11884 (KBO)

                                               Debtor.                   Ref. Docket No. 148



                                         NOTICE OF CONFIRMATION HEARING


         PLEASE TAKE NOTICE THAT:

                           1.      Confirmation Hearing. A hearing to consider the confirmation of the
             Chapter 11 Plan for Tonopah Solar Energy, LLC, dated as of September 2, 2020 (as amended,
             modified or supplemented from time to time, the “Plan”)2 and for such other and further relief
             as may be just or proper (the “Confirmation Hearing”) that was originally scheduled to be
             held on October 27, 2020 at 10:00 a.m. (ET) before the Honorable Karen B. Owens, United
             States Bankruptcy Judge for the United States Bankruptcy Court for the District of Delaware
             has been adjourned to November 20, 2020 at 10:00 a.m. (ET). The Confirmation Hearing
             may be continued by the Debtor from time to time without further notice to holders of Claims
             or Interests or other parties in interest other than the announcement of the adjourned date(s) at
             the Confirmation Hearing or any continued hearing or on the applicable hearing agenda or a
             notice filed with the Bankruptcy Court. The Plan may be modified in accordance with the
             Bankruptcy Code, the Bankruptcy Rules, the Plan and other applicable law, without further
             notice, prior to or as a result of the Confirmation Hearing. If the Bankruptcy Court enters an
             order confirming the Plan, section 1141 of the Bankruptcy Code shall become applicable with
             respect to the Plan and the Plan shall be binding on all parties to the fullest extent permitted by
             the Bankruptcy Code.

                          2.      Deadline for Objections to Confirmation of the Plan. Objections, if any,
             to confirmation of the Plan, must (i) be in writing; (ii) state the name, address, and nature of
             the Claim or Interest of the objecting or responding party; (iii) state with particularity the legal
             and factual basis and nature of any objection or response; and (iv) be filed with the Clerk of the
             Bankruptcy Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801, and served
             on the following parties so as to be actually received before 5:00 p.m. (ET) on October 13,
             2020:3 (a) counsel to the Debtor: (i) Willkie Farr & Gallagher LLP, 787 Seventh Avenue,

         1
           The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is
         Tonopah Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah,
         NV 89049.
         2
             Capitalized terms used but not otherwise defined herein shall the meanings ascribed to such terms in the Plan.
         3
          This deadline shall be stayed with respect to any objections or responses to the Plan of CMB Infrastructure Group
         IX, LP, CMB Export, LLC, and SolarReserve CSP Holdings, LLC.


27125367.1
                        Case 20-11884-KBO         Doc 174     Filed 10/02/20    Page 2 of 3




             New York, NY 10019-6099, Attn: Paul V. Shalhoub, Esq. (pshalhoub@willkie.com), Andrew
             S. Mordkoff, Esq. (amordkoff@willkie.com), and Ciara A. Copell, Esq.
             (ccopell@willkie.com), and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney Square,
             1000 North King Street, Wilmington, DE 19801, Attn: Edmon L. Morton, Esq.
             (emorton@ycst.com), Matthew B. Lunn, Esq. (mlunn@ycst.com), and Allison S. Mielke, Esq.
             (amielke@ycst.com); (b) the U.S. Department of Justice: United States Department of Justice,
             1100 L St. NW, Room 7108, Washington, DC 20005, Attn: Rodney A. Morris, Esq.
             (rodney.morris2@usdoj.gov) and Phil M. Seligman, Esq. (philip.seligman@usdoj.gov);
             (c) outside counsel to the U.S. Department of Energy: Allen & Overy LLP, 1221 Avenue of the
             Americas, New York, NY 10020, Attn: Laura R. Hall, Esq. (laura.hall@allenovery.com) and
             Joseph Badtke-Berkow, Esq. (joseph.badtke-berkow@allenovery.com); (d) counsel to Cobra
             Energy Investments, LLC: (i) Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY
             10178, Attn: Benjamin D. Feder, Esq. (bfeder@kelleydrye.com) and Joel Rublin, Esq.
             (jrublin@kelleydrye.com) and (ii) Potter Anderson & Corroon LLP, 1313 North Market Street,
             6th Floor, P.O. Box 951, Wilmington, DE 19801, Attn: Christopher M. Samis, Esq.
             (csamis@potteranderson.com) and L. Katherine Good, Esq. (kgood@potteranderson.com); and
             (e) the Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox 35,
             Wilmington, DE 19801, Attn: David Villagrana, Esq. (david.villagrana2@usdoj.gov) and
             David L. Buchbinder, Esq. (david.l.buchbinder@usdoj.gov).

                          3.      Copies of Documents. Copies of the Plan, the Disclosure Statement, the
             Plan Supplement, and the Disclosure Statement Order are available for review free of charge at
             https://dm.epiq11.com/Tonopah. In addition, copies of the Plan are available upon written
             request via first class mail to the Voting Agent at the Tonopah Solar Energy, LLC Ballot
             Processing Center, c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard,
             Beaverton, OR 97005, by submitting an inquiry to the Voting Agent via email at
             tabulation@epiqglobal.com with a reference to “Tonopah” in the subject line, or by
             contacting the Voting Agent via telephone at 1-866-897-6433 (Toll Free U.S. and Canada) or
             1-646-282-2500 (International).

                                              [Signature Page Follows]




27125367.1
                                                          2
                     Case 20-11884-KBO   Doc 174     Filed 10/02/20   Page 3 of 3




         Dated:   October 2, 2020        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                         /s/ Allison S. Mielke
                                         Edmon L. Morton (No. 3856)
                                         Matthew B. Lunn (No. 4119)
                                         Allison S. Mielke (No. 5934)
                                         Jared W. Kochenash (No. 6557)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253
                                         Email: emorton@ycst.com
                                                  mlunn@ycst.com
                                                  amielke@ycst.com
                                                  jkochenash@ycst.com

                                         -and-

                                         WILLKIE FARR & GALLAGHER LLP

                                         Matthew A. Feldman (admitted pro hac vice)
                                         Todd G. Cosenza (admitted pro hac vice)
                                         Paul V. Shalhoub (admitted pro hac vice)
                                         Charles D. Cording (admitted pro hac vice)
                                         787 Seventh Avenue
                                         New York, New York 10019-6099
                                         Tel: (212) 728-8000
                                         Fax: (212) 728-8111
                                         Email: mfeldman@willkie.com
                                                tcosenza@willkie.com
                                                pshalhoub@willkie.com
                                                ccording@willkie.com

                                         Co-Counsel to the Debtor and Debtor in Possession




27125367.1
                                                 3
